SMITH, Judge.
Movant appeals from the action of the trial court denying his Rule 27.26 motion and dismissing same with prejudice. We affirm.
Movant, in 1974, pleaded guilty to robbery first degree by means of a dangerous and deadly weapon and to burglary second degree. He received a sentence of nine years for the robbery and four years for the burglary, the terms to be served concurrently. His 27.26 motion attacks only the sentence for the robbery, on the basis that his plea of guilty to that offense was based upon a representation or promise by his attorney that he would receive a sentence of seven years.
At the evidentiary hearing, movant testified to the promise of seven years. His former attorney denied any such promise and testified that he negotiated a nine year recommendation from the Circuit Attorney and fully advised his client of the plea bargain which his client accepted. The court found movant’s testimony was “on the whole, not worthy of belief” and the testimony of his former attorney “credible". We defer to the findings concerning credibility by the trial court. Accepting the attorney’s testimony as true and having reviewed the transcript of movant’s guilty plea, we find the findings of fact, conclusions of law and decision of the trial court fully supported by the record.
Judgment affirmed.
CLEMENS, P. J., and McMILLIAN, J., concur.